EXHIBIT 10.2
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment (this “Amendment”) is made and entered into as of this 31st day
of October, 2012, by and between Viggle Inc. (formerly known as Function(x)
Inc.) (“Viggle”), and Gregory Consiglio (the “Executive”).

 
WHEREAS, Viggle and the Executive are party to that certain Employment
Agreement, dated as of May 11, 2011 (the “Employment Agreement”), and the
parties wish to amend the Employment Agreement to provide that the Executive
shall serve as Viggle’s President and Chief Operating Officer and to increase
the Executive’s Base Salary (as defined in the Employment Agreement).

 
NOW, THEREFORE, Viggle and the Executive agree as follows:

 
1.           The first sentence of Section 3.1 of the Employment Agreement shall
be deleted and in its place shall be inserted the following:  “The Employer
shall employ the Executive, and the Executive shall serve as President and Chief
Operating Officer of the Employer, and in such other positions with the Employer
and its subsidiaries that are reasonably acceptable to the Executive.”

 
2.           The first sentence of Section 6.1 of the Employment Agreement shall
be deleted and in its place shall be inserted the following:  “Effective as of
October 16, 2012 and thereafter during the Term, the Employer shall pay to
Executive an annualized base salary, payable in equal installments equal to Four
Hundred Thousand Dollars ($400,000), payable in accordance with the Employer’s
ordinary payroll practices.”

 
3.           All terms and conditions of the Contract not specifically amended
herein shall remain in full force and effect.

 
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.
 

Viggle Inc.     Executive:  
 
   
 
  By:
 
     
 
  Name:       Name: Gregory Consiglio   Title:            